DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Carmon et al publication number 2017/0299886. 
With respect to claim 20, Carmon discloses a method of identifying a semi-finished spectacle lens in manufacturing by providing a semi-finished lens having an embossed code (abstract, paragraphs 0003-0008, 0010, 0043, 127). Specifically, Carmon discloses that the method can start with a semi-finished spectacle lens (paragraphs 0003-0008, 0010) and then adding a “feature” to the lens which, as . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 12-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggan publication number 2006/0001828 in view of Abe publication number 2019/0187487. 

With respect to claim 1, Duggan discloses the embossed code and unique code applied to a spectacle lens comprising lens specification data unique to the lens (see rejection above), but does not specifically disclose the spectacle lens as a semi-finished lens. However, Abe teaches that a spectacle lens having code information applied to a surface of the lens, which code information can include specification information unique to the lens, can be in the form of a semi-finished lens, i.e. a lens requiring further processing such as edging, for the purpose of applying the desired specification data unique to the lens, to the surface of the lens prior to finishing the lens for use (abstract, paragraphs 0021-0024). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens of Duggan as being a semi-finished lens since Duggan discloses applying information containing specification data unique to the lens to a surface of a spectacle lens and since Abe teaches that a spectacle lens having code information applied to a surface of the lens, which code information can include specification information unique to the lens, can be in the form of a semi-finished lens, i.e. a lens requiring further processing such as edging, for the purpose of applying the desired specification data unique to the lens, to the surface of the lens prior to finishing the lens for use. 
With respect to claim 2, Duggan and Abe disclose and teach as is set forth above (see rejection of claim 1) and Duggan discloses the “unique code” as being machine-readable and the embossed code as merely being a letter or symbol embossed on the 
With respect to claim 9, Duggan and Abe disclose and teach as is set forth above and Duggan further discloses applying the sticker to the lens such that the sticker at least partly leaves free the embossed code (paragraph 0014). 
With respect to claim 10, Duggan and Abe disclose and teach as is set forth above and Duggan further makes obvious the reading out the unique sticker from one side of the lens and reading out the embossed code from a second side of the lens (see rejection of claim 2 above). 

With respect to claim 13, Duggan and Abe disclose and teach as is set forth above and Duggan further teaches of the surface processing of the lens without having to first remove the sticker (see rejection of claim 1 above i.e. edge surface processing of the lens without having to remove the sticker). Additionally, applicant is not claiming that the processing is being performed without removing the sticker. Applicant is instead claiming that based on the material of the sticker, such processing can be performed. 
With respect to claim 15, Duggan and Abe disclose and teach as is set forth above and an adhesively applied sticker will inherently be vacuum stable in the same manner that applicant’s sticker being adhesively applied is vacuum stable. 
With respect to claim 16, Duggan and Abe disclose and teach as is set forth above and the examiner takes Judicial Notice that bar codes and/or UPC codes are generally semi-transparent. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the bar code and/or UPC code of Duggan as being semi-transparent since it is well known for such codes to be semi-transparent for the purpose of having such a code on a surface of a desired product. 
With respect to claim 17, Duggan and Abe disclose and teach as is set forth above and Duggan further discloses the unique code having information about the location of a potential usable region of a final spectacle lens (paragraph 0007-0012 such as the unique code disclosed as indicating the power and/or base curve of the lens). 

With respect to claim 20, Duggan and Abe disclose and teach the limitations therein (see rejection of claim 1 above) and, as set forth in the rejection of claim 1, Abe teaches that the lens can then be edged after the application of the unique code i.e. teaches of the claimed “performing at least one manufacturing step on the lens while having the detachable sticker attached to the semi-finished spectacle lens”.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duggan in view of Abe and further in view of Gromotka publication number 2020/0041815. 
With respect to claim 18, Duggan and Abe disclose as is set forth above, with Duggan disclosing the claimed “sticker” providing information as to “optical power”, “base curve” etc and Abe teaching of the “sticker” being applied pre-edging but do not specifically disclose the sticker providing information about a location of a lens defect. Gromotka teaches that in providing markings on lens surface pre-edging, that specifically the marking can include information as to a location of a lens defect for the purpose of being able to determine if the lens can be properly edged without the defect affecting the optical imaging properties of the lens (abstract, paragraph 0096). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens of Duggan as modified by Abe as further having one of the marking indicating a location of a lens defect since Gromotka teaches that in . 
Claims 1, 5, 9, 12-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry publication number 2020/0262163 in view of Simke publication number 2003/0022610. 
With respect to claim 1, Henry discloses the limitation therein including the following: a method for processing a semi-finished spectacle lens (abstract, paragraphs 0039-0040, 0070); comprising providing a semi-finished spectacle lens (paragraphs 0039-0040, 0070); applying a sticker having a unique code to a surface of a spectacle lens (paragraphs 0044, 0047). Specifically, Henry discloses a removable strip having a bar code (i.e. the claimed “sticker having a unique code”) being removably attached around the entire circumferential edge surface of the lens with the circumferential edge being “a surface” of the lens (Fig 1, paragraphs 0044, 0047) Henry further discloses identifying the semi-finished lens by the unique code (paragraph 0044); the unique code as being machine readable (paragraph 0044). 
With respect to claim 1, Henry discloses as is set forth above including disclosing the lens as a spectacle lens (paragraph 0070) and the sticker with the unique code being applied to “a surface” of the lens i.e. the entire circumferential edge surface of the lens (see above) but does not disclose the sticker at least partially covering an embossed code on the lens. Simke teaches that a semi-finished spectacle lens can have an embossed code applied to a portion of the circumferential edge surface of the 
With respect to claim 5, Henry and Simke disclose and teach as set forth above including disclosing applying the sticker on the semi-finished lens edge for shipping and then subsequently removing the sticker to process the lens. As such they disclose the surface processing with the application of the sticker prior to the surface processing.
With respect to claim 9, Henry and Simke disclose and teach as set forth above and Henry further discloses that the sticker need not cover the entire width of the lens edge (paragraph 0037) i.e. leaving a part of the embossed code as uncovered. 
With respect to claim 12, Henry and Simke disclose and teach of the claimed semi-finished lens (see rejection of claim 1 above). 
With respect to claims 13, Henry and Simke disclose and teach as is set forth above and an adhesively applied sticker will inherently be made of a material that allows 
With respect to claims 15, Henry and Simke disclose and teach as is set forth above and an adhesively applied sticker will inherently be vacuum stable in the same manner that applicant’s sticker being adhesively applied is vacuum stable. 
With respect to claim 16, Henry and Simke disclose and teach as is set forth above and Henry further discloses the sticker as being semi-transparent (paragraph 0077, including a transparent polymer film). 
With respect to claim 17, Henry and Simke disclose and teach as is set forth above and Henry further discloses the unique code having information about the location of a potential usable region of a final spectacle lens (paragraph 0044 such as information as to the optical dimensions of the lens). 
  With respect to claim 19, Henry and Simke disclose and teach as is set forth above and Henry further discloses the unique code providing information for checking authenticity (paragraph 0044 indicating the manufacturer and/or batch number i.e. information that provides authentication of the lens). 
With respect to claim 20, Henry and Simke disclose and teach the limitations therein (see rejection of claim 1 above) and Henry further discloses that a surface of the semi-finished lens can have an prescription applied while the protective edge strip is still attached (paragraphs 0039-0040 i.e. “performing at least one manufacturing step on the lens while having the detachable sticker attached to the semi-finished spectacle lens”).  
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Simke and further in view of Gromotka publication number 2020/0041815. 
With respect to claim 18, Henry and Simke disclose as is set forth above, with Henry disclosing the claimed “sticker” providing information as to “lens dimensions”, “optical characteristics” etc but do not specifically disclose the sticker providing information about a location of a lens defect. Gromotka teaches that in providing markings on lens surface pre-edging, that specifically the marking can include information as to a location of a lens defect for the purpose of being able to determine if the lens can be properly edged without the defect affecting the optical imaging properties of the lens (abstract, paragraph 0096). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the lens of Henry as modified by Simke as further having one of the marking indicating a location of a lens defect since Gromotka teaches that in providing markings on lens surface pre-edging, that specifically the marking can include information as to a location of a lens defect for the purpose of being able to determine if the lens can be properly edged without the defect affecting the optical imaging properties of the lens. 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or .
Response to Arguments
	With respect to the art rejections of claim 20 by Trumm and Levraud that were set forth in the prior office action, applicant’s amendment of claim 20 and applicant’s corresponding arguments have overcome these art rejections. 
	With respect to the art rejections by Levraud in view of Ito that were set forth in the prior office action, applicant’s amendment to at least independent claims 1 and 12 and applicant’s corresponding arguments have overcome these rejections. 
	With respect to the rejection of claim 20 by Carmon, applicant’s amendment has not overcome this rejection as per the art rejection set forth above. Upon further consideration, Carmon is still applicable as per the rejection above. 

Applicant further argues that Duggan fails to disclose the second marking being applied by a detachable sticker and that Duggan discloses the second markings being permanently etched to the lens. The examiner respectfully disagrees. Duggan discloses 
Applicant further argues that Duggan is directed to contact lenses and intraocular lenses and that it would not be obvious to modify a contact lens or intraocular lens to be directed to a spectacle lens. The examiner respectfully disagrees. The examiner is not relying on a teaching reference to disclose the claimed spectacle lens. Duggan itself discloses that the invention can be applied to contact lenses, intraocular lenses and can further be applied to spectacle lenses (paragraph 0008). Duggan therefore fully discloses this limitation. 
With respect to the teaching reference of Abe, applicant argues that Abe teaches away from using a detachable sticker to the spectacle lens because the markings of Abe are intended to be permanent. However, applicant is not claiming that the sticker is detachable. Additionally, applicant is not claiming that the sticker is removed after the the semi-finished lens is finished. Instead, applicant is merely claiming “applying a sticker”. As stated in the rejection above, Abe teaches that a spectacle lens having code information applied to a surface of the lens, which code information can include specification information unique to the lens, can be in the form of a semi-finished lens, i.e. a lens requiring further processing such as edging, for the purpose of applying the 
With respect to the rejections by Henry in view of Simke, applicant argues that Henry does not disclose the embossed code being applied to an optical surface of the lens. However, applicant is arguing a limitation that has not been claimed. The independent claims are broadly claiming the embossed code being applied “on a surface” of the lens. Regardless, the edge of the lens is part of the spectacle lens, will inherently refract light, and can be considered as an “optical surface”. Additionally, there is no limitation directed to the embossed code being applied to one of the object side surface or the eye side surface of the lens. Instead, applicant is broadly claiming “embossed code on a surface”. The edge of the lens is clearly a surface of the lens. As such, the limitations as claimed have been met. As a suggestion to overcome this rejection, applicant may want to claim “providing a semi-finished spectacle lens having an embossed code on one of either the object side surface or the eye side surface of the semi-finished spectacle lens…” however, prosecution is now closed and such a change would most probably not be entered as it would require further searching and consideration. 
Examiner’s Comments
As an alternative to the allowable subject matter set forth above, the examiner has some suggested language to overcome some or all of the applied rejections set forth below. 
With respect to independent claim 20, as a suggestion to overcome all of the rejections of claim 20 set forth above, applicant may want to claim the following:
Claim 20: “A method of identifying a semi-finished spectacle lens…providing a semi-finished spectacle lens having an embossed code on one of the object side surface or the eye-side surface of the semi-finished spectacle lens; providing a detachable sticker having a unique code for a unique identification of the semi-finished spectacle lens to one of the object side surface or the eye-side surface of the semi-finished spectacle lens;…performing at least one manufacturing step on the semi-finished spectacle lens while having the detachable sticker attached to the semi-finished spectacle lens; removing the detachable sticker from the spectacle lens after performing one or more manufacturing steps on the spectacle lens”. 
With respect to independent claim 1, as a suggestion to overcome all of the rejections of claim 1 set forth above, applicant may want to claim the following:
Claim 1: “A method of processing a semi-finished spectacle lens…providing a semi-finished spectacle lens having an embossed code on one of the object side surface or the eye-side surface of the semi-finished spectacle lens; applying a detachable sticker…wherein the unique code is a machine-readable code; performing at least one manufacturing step on the semi-finished spectacle lens while having the detachable sticker attached to the semi-finished spectacle lens; removing the detachable sticker from the spectacle lens after performing one or more manufacturing steps on the spectacle lens”. 
With respect to independent claim 12, as a suggestion to overcome the rejections of claim 12 by Henry in view of Simke as set forth above, applicant may want to claim the following:
Claim 12: “A semi-finished spectacle lens comprising: an embossed code on one of an object side surface or an eye-side surface of the semi-finished spectacle lens…”.  
With respect to independent claim 12, the examiner has no suggestions at this time to overcome the rejections by Duggan in view of Abe. 
The examiner is suggesting changes however, prosecution is now closed and such changes would most probably not be entered as requiring further searching and consideration. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.